Title: William J. Stone to Thomas Jefferson, 4 May 1812
From: Stone, William J.
To: Jefferson, Thomas


          Sir Fluvanna May 4th 1812.
          I am engaged in a law-suit with David Ross and William Galt of Richmond, and have good reason to believe that your evidence in the cause wou’d be very material to me, under that circumstance I hope you will pardon the liberty of my address. In the year 1725 a certain Dudley Diggs obtained a grant for 5.000 acres of land beginning in the point of fork and running up the Fluvanna river 1760 poles thence N. 29° west 640 Poles thence an easterly course to the beginning; about two months after in the same year a certain Benjamin Cocke obtained a grant for 6.000 acres on the said Fluvanna river above Diggs’s and left 370 acres between his and Diggs’s surveys (which 370 acres was waste and un-appropriated until the year 1780.) but about the years 1740 or 50  Diggs mortgaged his land as aforesaid to a certain Walter King (late of the city of Bristol) a subject of Great Britain, but that mortgage cannot be found foreclosed on any record in this Country. he Walter King, not only took possession of the 5.000 acres included in Diggs’s patent but of the 370 as aforesaid, between Diggs’s and Cockes lines and held it until the confiscation of british property in this Country;  and a certain Thomas Napier was appointed escheator for this County and he had and he had the aforesaid 370 acres of land sold with the sd 5.000 which together held out 5.709. acres: now Sir the object of my enquiry is and returned it to the proper office, and I think a grant sign’d by yourself issued to David Ross for the whole 5.709 acres: now sir the object of my enquiry is, whether or not was that land sold on a credit and if David Ross contracted with the executive to pay them in bomb shells and other Cannon shot, and whether or not they were wanted at the time appointed for payment, and if the Commonwealth or general Government did receive any thing of him, as I conceive it will be to my advantage to do away the impression of his having paid for it all, as I am told is the fact, although he has stated in his answer to my bill that he paid and satisfied the Government for the aforesaid 370 acres of land (which I have a patent for by virtue of a land office treasury warrant) as well as the land included in Diggs’s patent. An answer will be thankfully received by
          Your humble Servt.W. J. Stone
        